Judgment unanimously affirmed. Memorandum: The court properly dismissed the petition seeking a writ of habeas corpus. Even assuming that the amendment to CPL 470.05 applies to petitioner’s case, the record shows that, under either version of the statute, petitioner failed to preserve the *977issue now argued concerning sealing of wiretap tapes. Petitioner’s reliance on People v Cantineri (134 AD2d 856) is misplaced because the basis for reversal in that case was that the eavesdropping warrant had expired before the conversations implicating Cantineri were intercepted. (Appeal from Judgment of Supreme Court, Cayuga County, Contiguglia, J.— Habeas Corpus.) Present—Denman, P. J., Pine, Lawton, Doerr and Davis, JJ.